DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “control to stop the periodically applying of the beacon and apply power for driving a communication module of the wireless power receiver, and detect whether an advertisement signal is received from the wireless power receiver in response to applying the power for driving the communication module.”
However there is no paragraphs in the specs that recites/ teaches that claimed limitation and the paragraphs cited by the application also does teach the claimed limitation. 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 15 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Mc Farthing. (US 2015/0207340) in view of Swope et al. (US 2016/0118805)

Re Claims 1 and 15; Mc Farthing discloses a wireless power transmitter comprising: 
a resonator (110); 
a power transmitting module (102); 
a Near-Field Communication (NFC) module (implicit not shown); and 
a controller (not shown but implicit) configured to: 
control to periodically apply a beacon for detecting a change of an impedance of the resonator in a power save state, (Par. 0023 The change in amplitude and/or phase is caused by the change in load impedance as seen by the transmitter 106 in the charger 102. Therefore, the presence of such a device can be detected by monitoring the received amplitude and/or phase of the received signal.)

based on identifying that the NFC tag is detected, enter a local fault state (ceased) from the power save state, and  (Par. 0027 The method 300 starts at step 302 where a wireless charger may be transmitting a low level signal (power save state) like a typical NFC Reader would and is actively detecting for the presence of any device within the charging field and Par. 0032  discloses if not the method proceeds to step 312 where transmission of the wireless charging signal is ceased as a "new" parasitic device may have been detected.)
identify whether the NFC tag is removed in the local fault state and 
(configuration state) and Fig. 3)
Mc Farthing further discloses control to stop the periodically applying of the beacon and apply power (Par.3 0032)
Mc Farthing does not disclose that the driving power is geared for driving a communication module of the wireless power receiver and detect whether an advertisement signal is received from the wireless power receiver in response to applying the power for driving the communication module
However Swope discloses the driving power is geared for driving a communication module of the wireless power receiver and detect whether an advertisement signal is received from the wireless power receiver in response to applying the power for driving the communication module (Fig. 5 )


Re Claim 3 and 17; Mc Farthing discloses wherein the controller is further configured to: after entering the local fault state, identify whether the NFC tag is removed, and based on identifying that the NFC tag is not removed, enter, from the local fault state, at least one state of the power save state, the configuration state, or the latch fault state. (Fig. 3, enters to power save mode to search for a new device. Also see Par. 00323)

Response to Arguments
Applicant argues that McFarthing does not disclose that the wireless charging signal is periodically transmitted and taken alone or in combination with the other cited reference fails to disclose control to periodically apply a beacon for detecting a change of an impedance of the resonator in a power save state. However the examine respectfully disagrees. Par. 0027. McFarthing discloses the charger may also from time to time transmit polling signals to invite a response from any NFC like tags in the field. If the Tag is a device requiring charging then a protocol like that shown in 300 could be followed.
With respect to the applicant description shown in pages 7 and 8 to describe the applicant’s invention, Shirani-Mehr (9,787,366) in view of Swope discloses the claimed limitation. See Col 10 lines 25-67 and col. 11 lines 1-25 of Mehr with Fig. 5 of Swope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
04/28/2021
Primary Examiner, Art Unit 2836